Citation Nr: 0838028	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  07-27 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD) with chronic bronchitis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

The veteran served on active duty for more than 20 years 
prior to his retirement in May 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for COPD.  A timely appeal was noted 
with respect to that decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).


FINDING OF FACT

COPD first manifested years after the veteran's service and 
is not otherwise related to his service.


CONCLUSION OF LAW

COPD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 5103-5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated November 2006, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was also notified of the way initial disability 
ratings and effective dates are established. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
have been met.

Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The veteran entered active service in February 1953.  Service 
treatment records show that he was treated for acute 
bronchitis that same month.  A December 1956 chest X-ray 
showed no active chest pathology despite the veteran's 
complaints of right-sided chest pain.  In January 1965, the 
veteran was noted to have a few rales in the right upper lung 
fields.  X-ray was negative for acute infection, and the 
veteran was diagnosed with bronchitis.  
Service treatment records also show diagnoses of acute 
bronchitis in December 1967 and December 1969.  In October 
1970, the veteran again reported a cough and chills, but no 
diagnosis was made.  In October 1971, the veteran complained 
of left-sided chest pain radiating down the back, as well as 
pain and difficulty breathing.  Chest X-ray showed a 
calcified granuloma in the lower left lobe with multiple 
calcified nodules "secondary to old disease."  The 
diagnosis was pleurisy.  The veteran again reported pleuritic 
chest pain in December 1971.  At that time, a history of 
smoking one pack per day for the past 20 years was noted.  

On separation examination in March 1973, a chest X-ray showed 
ghon complex in the left lung.  His examination report noted 
a history of tuberculosis.

Post-service medical evidence shows no treatment for COPD or 
any other disorders of the lung until approximately November 
2001, when a private treatment record noted a history of 
COPD.  A July 2006 private treatment record noted that the 
veteran had quit smoking approximately 8 years prior.  The 
veteran is presently undergoing treatment for COPD with 
chronic bronchitis, which he attributes to his in-service 
episodes of acute bronchitis.  

The veteran received a VA examination in March 2007.  The 
claims folder was reviewed.  The veteran reported a ten-year 
history of productive cough for several months out of the 
year.  He had gradually increasing dyspnea with exertion.  
Chest X-ray showed bilateral calcified granulomas without 
acute cardiopulmonary abnormalities.  

The examiner noted that the presence of the ghon on X-ray at 
service discharge indicated a primary tuberculosis infection 
which had healed.  It was further noted that the veteran had 
had no subsequent tuberculous difficulties.  In the 
examiner's opinion, the ghon on X-ray at service discharge 
would have had no effect on the veteran's pulmonary function.  
The VA examination revealed chronic bronchitis and emphysema, 
which had gradually developed over the past 10 years and, in 
the examiner's opinion, was unrelated to the abnormal chest 
X-ray noted at service discharge.  

On review, a preponderance of the evidence is against a 
finding of entitlement to service connection for COPD.  
Although there is a current diagnosis of COPD and in-service 
evidence of respiratory disorders, an examination has 
determined that there is no association between the veteran's 
current disorder and his in-service pulmonary ailments, which 
were attributed to healed tuberculous processes at separation 
and on VA examination.  On VA examination in March 2007, the 
veteran gave a history of symptoms that had begun 
approximately 10 years prior, over 20 years post-discharge.  
The examiner found that the veteran's present COPD was 
unrelated to the tuberculous processes that had been noted in 
service.  The VA examiner is a medical doctor who is 
competent to render an opinion in this matter, and his report 
is reasonably based on the evidence of record.  No evidence 
has been submitted that contradicts his opinion.  Service 
connection for COPD with chronic bronchitis is not warranted.

The Board acknowledges the veteran's belief that his COPD is 
causally related to active service.  However, he has not been 
shown to possess the requisite training or credentials needed 
to render a competent opinion as to medical causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App.  183, 186 (1997); Espiritu v. Derwinski, 2  Vet. 
App. 492, 494-95 (1992).

In conclusion, a preponderance of the evidence is against a 
finding that the veteran's COPD is causally related to active 
service.  Thus, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).










ORDER

Entitlement to service connection for COPD with chronic 
bronchitis is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


